Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 1-208, 212, 214, and 219 have been canceled. Claims 209-211, 213, 215-218, and 220-225 are pending. Claims 209-211, 213, 215-218, and 220-225 have been examined. Claims 209-211, 213, 215-218, and 220-225 have been allowed. 

Allowable Subject Matter
Claims 209-211, 213, 215-218, and 220-225 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 209, Kropaczek, Russell II, and Byegunova in combination teach a computer having a user interface to model and simulate a nuclear reactor configured with fuel assembly structures and deflagration wave burnfront in a nuclear reactor.
Hyde et al. (US 2008/0123795) in ¶ 0120-0121 teaches actually changing the neutronic reactivity of nuclear fission fuel in an actual nuclear reactor to direct burnfront to desired direction or orientation. However, Hyde et al. does not teach modeling and simulating phenomenon on a computer system as recited in the claimed invention.
 	Hence, Kropaczek, Russell II, Byegunova, and Hyde et al. either alone or in combination do not teach:
A computer system to model and simulate the act of:
determining to insert one or more neutron modifying structures into the defined reactor model to drive a nuclear fission deflagration wave bumfront and cause the nuclear fission deflagration wave burnfront to selectively move into areas of nuclear fission fuel as desired;
as recited, in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday: 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129